Citation Nr: 0302720	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-47 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to July 1970 and 
from October 11, 1990, to November 9, 1990.  The DD Form 214 
pertaining to the latter period of active duty also reports 
over 20 years of prior inactive service.  A DD Form 215 
pertaining to the same DD Form 214 reports that the DD Form 
214 does not account for active duty for training the veteran 
may have had prior to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied service 
connection for bilateral hearing loss.

In April 1997, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO.  A transcript of 
the hearing has been prepared and associated with the claims 
folder.

In April 1998, the Board remanded the veteran's claim back to 
the RO for further development.  In April 2002, the RO issued 
a supplemental statement of the case, which continued to deny 
service connection for bilateral hearing loss.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

The most probative evidence of record shows that the veteran 
does not have a bilateral hearing loss disability for VA 
compensation purposes.




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the October 1996 statement of the case, the 
January 1997, June 1997, October 1997, and the April 2002 
supplemental statements of the case, and associated 
correspondence issued since the veteran filed his claim, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Specifically, the RO informed the veteran that the evidence 
did not show that the veteran met there criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  
Additionally, the veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  Further, the veteran was 
advised of the specific VCAA requirements in correspondence 
dated in September 2001.  The RO also advised the veteran of 
the evidence obtained and considered in deciding his claim in 
the supplemental statement of the case issued in August 2002.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II. Factual background

The veteran's service medical records, from 1967 through 
retirement from the United States Army Reserve in 
approximately 1993, are entirely negative for complaints or 
findings of hearing loss.  The service medical records 
include multiple reports entitled United States Civil Service 
Commission, Certificate of Medical Examination.  These 
pertain to annual physicals from 1974 to 1982.  They reflect 
the veteran's position was an aircraft refueler.  They also 
reflect normal audiometer findings.  The veteran's DD Form 
214 pertaining to the first period of active duty indicates 
he served for one year in Vietnam and received a Vietnam 
Campaign Medal.  His personnel records reflect his civilian 
occupation was mobile aircraft refueler for the Marine 
Station, Beaufort, SC.

A VA outpatient treatment report dated in September 1995 
shows that the veteran was diagnosed with high frequency 
sensorineural hearing loss.  

A VA audiology report of September 15, 1995, indicates the 
veteran reported that he had been aware of occasional ringing 
in his ears for about six months, and of slight hearing 
difficulties for about one year.  He reported a history of 
exposure to aircraft and rifle use.  Testing revealed normal 
hearing in both ears in the low to mid frequencies, and 
sloping mild to moderate sensorineural hearing loss above 
2000 HZ in the right ear and above 3000 HZ in the left ear.  
He had excellent (100 percent) speech discrimination in both 
ears, with no rollover at "90 dDHZ" (96 percent in the 
right ear and 92 percent in the left ear).

Pure tone thresholds, with air conduction, in decibels, were 
as follows:

HERTZ	500	1000	2000	3000	4000

RIGHT	15	15	25		40

LEFT		15	10	25		30

The audiologist reported that she advised the veteran to wear 
ear protection and have annual audio examinations.  There was 
no need for hearing aids at the present time.  She also 
suggested that he consider seeking service connection for his 
hearing loss and tinnitus.

VA outpatient treatment records dated in September 1996 shows 
that the veteran was seen with complaints of possible 
decrease in hearing.  The tests showed hearing within normal 
limits, both ears.  His speech discrimination was excellent 
in both ears.  The assessment was normal hearing.  

The veteran was accorded a personal hearing at the RO in 
April 1997.  He testified that he was treated for pain and 
infection in his ear during service.  He experienced no 
hearing deficit during any period of active duty.  He also 
never complained of hearing problems while in the reserves.  

The veteran was accorded a VA audiology examination in 
November 2000.  Testing revealed normal hearing in both ears 
from 250 HZ to 4000 HZ.  Tympanograms were normal in both 
ears.  His speech discrimination in both ears was 96 percent.  



Pure tone thresholds, with air conduction, in decibels, were 
as follows:

HERTZ	500	1000	2000	3000	4000

RIGHT	10	10	5	10	15

LEFT		10	15	15	20	25

The veteran was accorded a VA audiology examination in April 
2002.  Testing revealed normal hearing in both ears from 500 
HZ to 4000 HZ.  Tympanograms were normal in both ears.  His 
speech discrimination in both ears was 96 percent.  The 
examiner stated that there was no evidence of hearing loss. 

Pure tone thresholds, with air conduction, in decibels, were 
as follows:

HERTZ	500	1000	2000	3000	4000

RIGHT	10	15	15	15	15

LEFT		15	15	15	15	20

III. Legal analysis

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  In 
the case of sensorineural hearing loss, service incurrence 
may be presumed if the disease is manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent. 38 
C.F.R. § 3.385.

The U.S. Court of Appeals for Veterans Claims in Hensley, 
supra, indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  As stated by the Court, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service . . . ." Id. at 
160, quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for bilateral hearing loss.  

In this case, however, the record contains no probative 
evidence that the veteran currently has hearing loss of 
either ear to the extent necessary to constitute a disability 
for service connection purposes under the applicable 
criteria.  38 C.F.R. 3.385; Hensley, supra.  In fact, 
repeated audiometric tests conducted from 1995 to 2002 
affirmatively show that the veteran does not have a hearing 
loss disability for VA compensation purposes.

The Board notes the veteran's contentions that he experiences 
symptoms of decreased hearing acuity.  Likewise, the Board 
has considered the notations in the 1995 VA clinical records 
of mild decreased hearing.  However, while the record 
reflects that the veteran has a decrease in hearing acuity, 
the law is clear that such decreased hearing acuity does not 
constitute a disability for which service connection may be 
granted.  38 C.F.R. § 3.385.

Finally, the most recent audiologic testing in February 2002, 
the auditory threshold in the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz were all less than 26 decibels, and 
speech recognition scores using the Maryland CNC Test were 96 
percent in both ears.  Thus, for purposes of VA compensation 
benefits, the record does not indicate that the veteran has a 
current hearing loss in either the right or the left ear.  A 
current disability must be shown in order to establish 
service connection.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Accordingly, in view of the above, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
is not warranted.

The Board is bound in its decisions by the law enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the U.S. Court of Appeals for Veterans Claims.  
38 U.S.C.A. §7104(c).  Applying those applicable criteria to 
the facts in this case, the Board is compelled to find that 
there is no basis under the law to award service connection 
for a bilateral hearing loss.  However, the veteran is 
advised that should subsequent audiometric findings reveal a 
hearing disability for VA compensation purposes under 38 
C.F.R. 3.385, he may again submit his claim for 
readjudication at that time.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992) (section 3.385 does not preclude service connection 
when audiometric findings at military separation were normal, 
provided that the there is competent medical evidence that a 
current hearing disability is causally related to service).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

